Haskell, J.
The only question presented is whether the supposed notice is a compliance with R. S., e. 18, § 80, that requires any person, who sustains injury or damage by reason of a defective public way, to give notice to the proper officers, within fourteen days, “by letter or otherwise, in writing, setting forth his claim for damages, and specifying the nature of his injuries and the nature and location of the defect which caused such injury.”
The supposed notice is inartificially framed, and was evidently written by an illiterate person; but, for these reasons, it should not be rejected, if it serves the purpose of conveying the information required by the statute. Its sufficiency must be determined from substance, rather than from form and elegance.
The notice was seasonably given to the proper person, setting forth a claim for damages, and specifying the nature of the injuries received. It also states the nature of the defect complained of, viz. “a large snow drift left in the road,” and locates the same “by the house of H. F. Whitehouse.” The notice is dated at “Vassalboro,” begins “Sir,” and was received by the *76selectmen of that town on the day of its date, the second day after the damage was sustained.

Exceptions overruled.

Peters, C. J., Walton, Daneorth, Yirgin and Libbey, JJ., concurred.